DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Amendments to Claim 1 in the after final submission filed 2/24/2021 are acknowledged and accepted.
3.	Pending Claims are 1-3,5-9. Claims 4,10-17 were canceled previously.

Response to Arguments
4.	Applicant’s arguments, see Remarks 2/24/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-3,5-9 has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-3,5-9 (renumbered Claims 1-8) are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2012/0086623 A1, US 2002/0150333A1, US 2015/0205126 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest an imaging device, the device in combination with limitations in Lines 1-7,12-13 of the claim, comprising:
wherein said plurality of optical fiber segments alternate between straight and curved segments; 
wherein said imaging lens is incorporated within a contact lens;”.
Claims 2-3,5-9 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi								3/2/2021Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872